Rule 1008. Functions of the Court and JuryOrdinarily, the court determines whether the proponent has fulfilled the factual conditions for admitting other evidence of the content of a writing, recording, or photograph under Rule 1004 or 1005. But in a jury trial, the jury determines — in accordance with Rule 104(b) — any issue about whether: (a) an asserted writing, recording, or photograph ever existed; (b) another one produced at the trial or hearing is the original; or (c) other evidence of content accurately reflects the content. Notes (Pub. L. 93–595, §1, Jan. 2, 1975, 88 Stat. 1947; Apr. 26, 2011, eff. Dec. 1, 2011.) Notes of Advisory Committee on Proposed Rules Most preliminary questions of fact in connection  with applying the rule preferring the original as evidence of contents  are for the judge, under the general principles announced in Rule 104, supra. Thus, the question whether the loss of the originals has  been established, or of the fulfillment of other conditions specified  in Rule 1004, supra, is for the judge. However, questions may arise which go  beyond the mere administration of the rule preferring the original and  into the merits of the controversy. For example, plaintiff offers  secondary evidence of the contents of an alleged contract, after first  introducing evidence of loss of the original, and defendant counters  with evidence that no such contract was ever executed. If the judge  decides that the contract was never executed and excludes the secondary  evidence, the case is at an end without ever going to the jury on a  central issue. Levin, Authentication and Content of Writings, 10 Rutgers  L.Rev. 632, 644 (1956). The latter portion of the instant rule is  designed to insure treatment of these situations as raising jury  questions. The decision is not one for uncontrolled discretion of the  jury but is subject to the control exercised generally by the judge over  jury determinations. See Rule 104(b), supra. For similar provisions, see Uniform Rule 70(2); Kansas Code of Civil Procedure §60–467(b); New Jersey Evidence Rule 70(2), (3). Committee Notes on Rules—2011 Amendment The  language of Rule 1008 has been amended as part of the restyling of the Evidence  Rules to make them more easily understood and to make style and terminology  consistent throughout the rules. These changes are intended to be stylistic  only. There is no intent to change any result in any ruling on evidence  admissibility.